ORDER
PER CURIAM.
Michael Boyd appeals from his convictions for second-degree burglary and felony stealing after he broke into a grocery store and took several items. He contends the court erred in admitting five photographs of screen shots from the store’s surveillance video. Boyd also asserts that the court plainly erred in failing to intervene, sua sponte, when a police officer alluded to the fact that he was investigating Boyd for an unrelated crime. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions.
AFFIRMED. Rule 30.25(b).